DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not understood as to how the guide portion can be located upstream of the downstream portion of itself, and further how the guide portion is to contact both the separator and feeder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al (US Pat No 9,856,099).
Regarding claim 1, Aoyama discloses a sheet feeding device comprising: 

a sheet separator (27) configured to contact the sheet feeder to separate the sheet fed by the sheet feeder; 
a guide (38) portion configured to guide the sheet to a contact portion between the sheet feeder and the sheet separator; and 
an adjuster (37) configured to adjust a position of a downstream end of the guide portion in a sheet conveyance direction.

Regarding claim 2, Aoyama discloses a coefficient of friction of the guide portion to the sheet is smaller than a coefficient of friction of the sheet separator to the sheet (see column 11, lines 39-48).
Regarding claim 3, Aoyama discloses the guide portion is elastically deformable (see column 10, lines 30-50).
Regarding claim 4, Aoyama discloses a guide including the guide portion, wherein the guide is longer than the sheet separator in a width direction of the sheet, the width direction of the sheet being a direction perpendicular to the sheet conveyance direction (as shown in figure 10A).
Regarding claim 5, Aoyama discloses the sheet separator is a sheet separation roller configured to rotate together with the sheet feeder, and wherein the sheet separation roller is supported to contact and separate with respect to the sheet feeder and is biased toward the sheet feeder (see column 6, lines 57-62).

Regarding claim 8, Aoyama discloses a guide including the guide portion; a guide holder (36a) configured to hold the guide; and a base (25) to which the guide holder is attached, wherein the adjuster is a spacer disposed between the base and the guide holder.
Regarding claim 9, Aoyama is capable of having the guide portion contact the sheet separator (e.g. due to adjustability and flexibility of the guide) .
Regarding claim 10, Aoyama discloses an image forming device () to form an image on a sheet (shown in figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited are is similar to the applicants claimed invention and show various guide portions used for sheet separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619